DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 7-8, 16-17, and 25 have been amended.  Claims 4, 6, 9-10, 13, 20, 26, 30-31, 33-36, and 38 are cancelled.  New claims 40 and 41 are added.  Claims 1-3, 5, 7-8, 11-12, 14-19, 21-25, 27-29, 32, 37, and 39-41 are pending in the instant application.  Claims 16-19, 21-25, 27-29, 32, and 37 were withdrawn by Applicant.  

Priority
This application is a 371 of PCT/CA2017/051592 filed on December 22, 2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 12/31/2019, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Amendment
The amendment by Applicants’ representative Mr. Daniel C. Pierron on 06/24/2022 has been entered.

Response to Restriction Requirement
Applicant’s election with traverse of Group I (i.e. claims 1-3, 5, 7-9, 11-12, 14-15, 39, and new claims 40-41) in the reply filed on 06/24/2022 is acknowledged.  Applicant withdrew claims 16-19, 21-25, 27-29, 32, and 37 from further consideration as non-elected subject matter in response to the elected invention of Group I.    
Applicant’s argument over lack unity of invention of the pending claims cited in the previous Office action has been fully considered, but is not persuasive. Please see the 103(a) rejection in this Office action for the analysis.  Therefore, the Restriction Requirement is maintained, and made FINAL.   

Status of Claims
Claims 1-3, 5, 7-9, 11-12, 14-15, and 39-41 are under examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15, 39, and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claims 15, 39, and 40 depend on claim 1 and further limit the adsorbent is a component of a filter unit (claim 15), or used as a constituent of cement-like construction materials (claim 39), or used to remove one or more inorganic and/or organic contaminants from a contaminated solution (claim 40).  However, all the limitations cited above are intend-to-use of the same product of claim 1, not a further limitation of the subject matter of claim 1.   Since a product is inseparable from its property, the adsorbents of claim 1 can be used inherently in the applications or intend-to-use of claims 15, 39, and 40.  Therefore, claims 15, 39, and 40 fail to further limit the subject matter of claim 1, and are rejected, accordingly.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9, 11-12, 14-15, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al., Journal of Water Process Engineering, (2015), 5, 83-94, in view of US2013/0209793 (“the `793 publication”) to Sanchez et al, US2014/0011034 (“the `034 publication”) to Majumder et al, Ding et al, Chemical Engineering Journal, (2014), 257, 248-252, and Rafi et al, IOP Conf. Ser., Mater. Sci. Eng., 438, 012037 (2018).

Applicant’s claim 1 is drawn to an adsorbent comprising crushed glass particles coated with graphene particles (GCGPs), wherein graphene outcroppings are formed from a surface of the crushed glass particles or formed from a base coating of graphene on the surface of the crushed glass particles.
Applicant’s specification describes the term "glass", "glass-like" or "glass particles" refers to silica based materials which have been naturally formed, or industrially or commercially manufactured using sand and other additives [0074].  In addition, the specification describes an exemplary generalized protocol of preparing the GCGPs by mixing a sugar solution with crashed glass under nitrogen, and increasing the temperature to about 100 °C over the course of 30 min, and held for 30-45 min, then increased to about 200 °C for 1-2 hours to achieve good graphene coating uniformity. The temperature is then increased to a maximum temperature of about 450 °C under nitrogen. Stirring/mixing is maintained at 450 °C for an additional 1-2 hours of reaction to achieve a high degree of graphitization, followed by a gradual cooling stage at room temperature. It is noted that retention times of 3 hours or more at maximum temperatures near or within a high temperature range reduces coating efficacy and the performance of GCGPs [0156]. 

Determination of the scope and content of the prior art (MPEP §2141.01)
Dubey et al. discloses a graphene coated sand adsorbent (GSC) prepared by a similar protocol, which comprises heating a mixture of sugar and river sand from room temperature to 100 °C for 30 min, 100-200 °C for 30 min, 200 °C for 30 min for uniform coating of sugar (melting point of sucrose is approx. 186 °C), and held at  400 °C for 1h to ensure complete graphitization of sugar, see “2.3 Preparation of the adsorbent (GSC), and Fig. 1 at page 85.  In addition, Dubey et al. discloses the prepared GSC shows excellent adsorption capacity to remove Cr (VI) ions from aqueous solutions of higher chromium concentration of about 93% of chromium from solutions having Cr (VI) concentration in the range of 8-20 mg/L with abnormally high adsorption capacity of 1859.38 mg/g, see page 93.
The `793 publication discloses a multilayer graphene coated transparent glass (Examples 1, 4, and 6), a graphene coated quartz (Example 7), and a graphene coated ceramic (Example 8).  The `793 publication discloses the surfaces or substrates that can be coated through the process may be quartz, glass, ceramics, ceramic pastes, plastic, etc., and can be transparent or opaque, rigid or flexible, flat or not flat, etc. [0011].  Because the `793 publication discloses the coated glass can be opaque or not flat, it suggests that the subtract glass can be crushed glass particles.  In addition, the `793 publication discloses the graphene layer formed have thickness equal to or higher than 1 nm and with roughness on the order of 1 nm [0028]. Figure b) shows the edges of the film with higher resolution (2 nm) where the different graphene layers can be clearly distinguished [0033].
The `034 publication discloses graphite oxide (GO) coated particulate material for water purification, catalysis, capacitors, proppants, casting, and magnetic shielding, see Abstract and [0001].   In addition, the `034 publication also discloses functionalized GO by covalent modification of porous materials with complexing groups such as thiol (SH) can significantly increase the adsorption efficiency [0099].
Ding et al. discloses graphite oxide (GO) of oxide (GO) coated particulate material has a sheet structure with abundance of oxygen atoms on the graphitic backbone in the form of epoxy, hydroxyl, and carboxyl functional groups.  These functional groups are the essential chemical skeletons for an ideal adsorbent of heavy metals because of their strong affinity to cations, especially multivalent metal ions through both electrostatic and coordinate approaches, see “1. Introduction” at page 248.
Rafi et al. teaches river sand has the silica content of 76.4% by weight as a fact or evidence.  Rafi et al. is not disqualified by its later filing date.    

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claims 1-2, 15, and 38-41 and Dubey et al. is that the prior art teaches the subtract of the graphene coated material is river sand, but not crushed glass particles.   
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
However, the difference of the graphene coated substrate of river sand and crushed glass particle would have been obvious to one skilled in the art, because river sand has a similar physical properties with the crushed glass particles because they both have small porous particle size, and contains SiO2 as the key component.  In addition, the `793 publication discloses a multilayer graphene coated transparent glass (Examples 1, 4, and 6), a graphene coated quartz (Example 7), and a graphene coated ceramic (Example 8).  The `793 publication discloses the surfaces or substrates that can be coated through the process may be quartz, glass, ceramics, ceramic pastes, plastic, etc., and can be transparent or opaque, rigid or flexible, flat or not flat, etc. [0011].  Because the `793 publication discloses the coated glass can be opaque or not flat, it suggests that the subtract glass can be crushed glass particles. In terms of “graphene outcroppings”, it is a property of graphene coated crushed glass particles which is naturally flew from the graphene coated substrate taught and suggested by Dubey et al. and the `793 publication considered as a whole. Therefore, Dubey et al. in view of the `793 publication would have rendered Applicant’s claims 1-2, 15, and 38-41 obvious. 

In terms of claim 3, Rafi et al, teaches river sand has the silica content of 76.4% by weight as a fact.    
In terms of claim 5, Rafi et al, teaches river sand has the grain size between the range of 500 to 125 μm (i.e. 0.1 to 0.125 mm).  Ding et al teaches quartz sand of grain size is 0.5-0.6 mm, see “2.1 Material” at page 249.
In terms of claim 7, Dubey et al. discloses the similar coating protocol with the present application, and suggests comprising graphene monolayer. 
In terms of claim 8, Dubey et al. discloses the similar coating protocol with the present application, which suggests comprising graphene multiple layers because a product should be significant similar based on the very similar preparation process. In addition, the `793 publication teaches a multilayer graphene coated transparent glass (Examples 1, 4, and 6).
In terms of claim 11, the `793 publication discloses the graphene layer formed have thickness equal to or higher than 1 nm and with roughness on the order of 1 nm [0028]. Figure b) shows the edges of the film with higher resolution (2 nm) where the different graphene layers can be clearly distinguished [0033].
In terms of claim 12, Dubey et al. discloses the similar coating protocol with the present application, which suggests comprising graphene multiple layers because a product should be significant similar based on the very similar preparation process. 
In terms of claim 14, The `034 publication discloses graphite oxide (GO) coated particulate material for water purification, catalysis, capacitors, proppants, casting, and magnetic shielding, see Abstract and [0001].   In addition, the `034 publication also discloses functionalized GO by covalent modification of porous materials with complexing groups such as thiol (SH) can significantly increase the adsorption efficiency [0099].  In addition, Ding et al. discloses graphite oxide (GO) of oxide (GO) coated particulate material has a sheet structure with abundance of oxygen atoms on the graphitic backbone in the form of epoxy, hydroxyl, and carboxyl functional groups.  These functional groups are the essential chemical skeletons for an ideal adsorbent of heavy metals because of their strong affinity to cations, especially multivalent metal ions through both electrostatic and coordinate approaches, see “1. Introduction” at page 248.
Furthermore, optimization of the range of each active agents in the combined composition is a routine practice, not inventive practice.  It has been well established that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)). "Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quotations omitted).  Therefore, claims 1-3, 5, 7-9, 11-12, 14-15, and 39-41 would have been prima facie obvious over the combined references cited above.


Conclusions
Claims 1-3, 5, 7-9, 11-12, 14-15, and 39-41 are rejected.
Claims 16-19, 21-25, 27-29, 32, and 37 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731